Title: To James Madison from Jacob Wagner, 5 September 1806
From: Wagner, Jacob
To: Madison, James



Dear Sir
Dep. State 5 Septr. 1806

Mr. W. Brent being a sufficient surety for Moses Young and Messrs. Salmon and Taylor for Bourne, I send their bonds for your approbation.  I have not been able to find the papers respecting Mr. Taylor’s patents, formerly lodged here; but as soon as Mr. Thom returns, which will be in a day or two, I shall attend to his request.  It will give you pleasure at length to find from Mr. Cathcart’s letters a prospect of Mellimelli’s speedy embarkation.  The subject of fugitive slaves from Canada, mentioned in Govr. Hull’s letter, which I forwarded by the last post, being of importance, and, according to my present apprehension, disposed of in a manner dissimilar to the course taken on other parts of the Northern as well as the Southern Boundary, I propose to search for what has been the former practice.  The paragraph in the Washington Federalist, however positive in its assertion respecting the failure of the Spanish negotiation, I suppose to be a fabrication.
Mr. Forrest, who returned from the springs early in the week, brought with him an intermittent, which confines him but from which he is recovering.  I have the honor to remain, With respectful attachment, Dr. Sir, Your most obed. Servt.

Jacob Wagner

